MEMORANDUM OPINION
PER CURIAM.
Plaintiff Jerry L. Howard appeals a decision of the district court affirming a final decision of the Commissioner denying him social security benefits. Howard contends that substantial evidence did not exist to support two findings made by the administrative law judge: 1) that the Commissioner had identified a significant number of jobs in the economy that Howard had the residual functional capacity to perform, and 2) that the determinations by two of Howard’s treating physicians that he was disabled were not entitled to controlling weight.
*184Having had the benefit of oral argument and having carefully considered the record on appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court erred in affirming the decision of the Commissioner denying benefits.
Because the reasoning which supports affirming the Commissioner’s decision has been articulated by the magistrate judge and the district court, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose. Accordingly, the order of the district court is affirmed upon the reasoning employed by that court in its order filed March 4, 2002, and by the magistrate judge in her report and recommendation filed on December 28, 2001.